DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on March 11, 2020. Claims 1-18 have been canceled. Claims 19-35 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on June 19, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/628,481. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
The following table shows the claims in ‘821 that are rejected by corresponding claims in ‘481
All limitations and elements in claim 19 of the instant application are found in claim 1 of Oh except “generating a mapping based at least in part on data that indicates a predetermined relationship between one or more further symbols and one or more further visual aspects”. However, Ito et al. (US 20170212661 A1), in field of cooperating visual aspects into vector space (¶[0034], Ito), teaches generating a mesh that maps different views in the images to three-dimensional space (¶[0020]). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teaching of Ito and Kiapour before them, to enhance the 
Claims Comparison Table:
‘821	‘481
19	1
21	3
22	4
23	5
24	6
25	7
26	8

20	10
28	11
30	13
31	14
32	15
33	16
34	17
35	18

Instant application  #16/815,821
Patent # 10/628,481
Claim 19. A method comprising: 

analyzing a visual aspect indicated in visual data obtained from a query received from a client device; 

generating a mapping based at least in part on data that indicates a predetermined relationship between one or more further symbols and one or more further visual aspects; 

generating, based at least in part on the mapping, one or more symbols that correspond to the analyzed visual aspect; 

projecting the analyzed visual aspect into a vector space using the one or more symbols; 

automatically identifying a group of projections that are within a predetermined distance from the projected visual aspect in the vector space, the group of projections being projections of further visual aspects indicated in further visual data; 

determining that the visual aspect and the further visual aspects share a common characteristic; 

in response to the determining, generating a user interface that displays the visual data and the further visual data, and depicts a tag indicating the common characteristic; and 

causing display of the generated user interface on the client device. 

21. The method of claim 19, further comprising: receiving a description that corresponds to the visual data; and parsing the description to identify a keyword describing the visual aspect indicated in the visual data. 

22. The method of claim 21, wherein the generating the one or more symbols is based at least in part on the keyword parsed from the description. 

23. The method of claim 19, further comprising: receiving the further visual data from a further client device; and storing the further visual data in a database. 

24. The method of claim 19, wherein: the further visual aspects are visual aspects of a group of items; and the further visual data includes images of the group of items. 

25. The method of claim 24, wherein: the further visual data includes an item listing of an item from the group of items and the user interface is generated to display a link that is selectable to cause display of the item listing. 

26. The method of claim 19, wherein the identifying the group of projections that are within a predetermined distance from the projected visual aspect in the vector space includes: determining a position of the projected visual aspect in the vector space; and determining that the group of projections are 

27. The method of claim 19, further comprising causing display of a user interface on the client device, the user interface prompting for a label of the tag. 


20. The method of claim 19, wherein the mapping is generated by at least a neural network.




28. A system comprising: one or more hardware processors; and a memory storing executable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:

receiving a query that includes visual data from a client device; analyzing a visual aspect indicated in the visual data; 

generating one or more symbols that correspond to the analyzed visual aspect;

projecting the analyzed visual aspect into a vector space using the one or more symbols; 

automatically identifying a group of projections that are within a predetermined distance from the projected visual aspect in the vector space, the group of projections being projections of further visual aspects indicated in further visual data; 

determining that the visual aspect and the further visual aspects share a common characteristic; 

in response to the determining, generating a user interface that depicts a tag indicating the common characteristic; and 



29. The system of claim 28, wherein the mapping is generated by at least a neural network. 

30. The system of claim 28, wherein the operations further comprise: receiving a description that corresponds to the visual data; and parsing the description to identify a keyword describing the visual aspect indicated in the visual data. 

31. The system of claim 30, wherein the generating the one or more symbols is based at least in part on the keyword parsed from the description. 

32. The system of claim 28, wherein: the further visual aspects are visual aspects of a group of items; and the further visual data includes images of the group of items. 

33. The system of claim 32, wherein: the further visual data includes an item listing of an item from the group of items; and generating the user interface includes generating a link that is selectable to view the item listing. 

34. The system of claim 28, wherein the identifying the group of projections that are within a predetermined distance from the projected visual aspect in the vector space includes: determining a position of the projected visual aspect in the vector space; and determining that the group of projects are within the predetermined distance from the position of the projected visual aspect. 

35. A non-transitory machine-readable medium storing instruction that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising: analyzing a visual aspect indicated in visual data obtained from a query received from a client device; generating a mapping based at least in part 


receiving a query that includes visual data from a client device; 
analyzing a visual aspect indicated in the visual data; 





generating one or more symbols that correspond to the analyzed visual aspect; 

projecting, using one or more processors, the analyzed visual aspect into a vector space using the one or more symbols; 

automatically identifying a group of projections that are within a predetermined distance from the projected visual aspect in the vector space, the group of projections being projections of further visual aspects indicated in further visual data; 

determining that the visual aspect and the further visual aspects share a common characteristic; 

in response to the determining, generating a user interface that displays the visual data and the further visual data, and depicts a tag indicating the common characteristic; and 

causing display of the generated user interface on the client device. 

3. The method of claim 1, further comprising: receiving a description that corresponds to the visual data; and parsing the description to identify a keyword describing the visual aspect indicated in the visual data. 

    4. The method of claim 3, wherein the generating the one or more symbols is based on the keyword parsed from the description. 

 
5. The method of claim 1, further comprising: receiving the further visual data from a further client device; and storing the further visual data in a database. 

6. The method of claim 1, wherein: the further visual aspects are visual aspects of a group of items; and the further visual data includes images of the group of items. 

   7. The method of claim 6, wherein: the further visual data includes an item listing of an item from the group of items and wherein the user interface is generated to display a link that is selectable to cause display of the item listing. 

    8. The method of claim 1, wherein the identifying the group of projections that are within a predetermined distance from the projected visual aspect in the vector space includes: determining a position of the projected visual aspect in the vector space; and determining that the group of projections are 

    9. The method of claim 8, further comprising causing display of a user interface on the client device, the user interface prompting for a label of the tag. 

    10. The method of claim 1, further comprising: generating a mapping based on data that indicates a pre-determined relationship between one or more further symbols and one or more further visual aspects, wherein the generating the one or more symbols is based on the generated mapping. 

    11. A system comprising: one or more hardware processors; and a memory storing executable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 

receiving a query that includes visual data from a client device; analyzing a visual aspect indicated in the visual data; 

generating one or more symbols that correspond to the analyzed visual aspect; 

projecting the analyzed visual aspect into a vector space using the one or more symbols; 

automatically identifying a group of projections that are within a predetermined distance from the projected visual aspect in the vector space, the group of projections being projections of further visual aspects indicated in further visual data; 

determining that the visual aspect and the further visual aspects share a common characteristic; 

in response to the determining, generating a user interface that depicts a tag indicating the common characteristic; and 



    12. The system of claim 11, wherein: the visual data includes an image of an item; and the analyzing includes extracting the visual aspect from a section of the image of the item. 

    13. The system of claim 11, wherein the operations further comprise: receiving a description that corresponds to the visual data; and parsing the description to identify a keyword describing the visual aspect indicated in the visual data. 

    14. The system of claim 13, wherein the generating the one or more symbols is based on the keyword parsed from the description. 

    15. The system of claim 11, wherein: the further visual aspects are visual aspects of a group of items; and the further visual data includes images of the group of items. 

    16. The system of claim 15, wherein: the further visual data includes an item listing of an item from the group of items; and generating the user interface includes generating a link that is selectable to view the item listing. 

    17. The system of claim 11, wherein the identifying the group of projections that are within a predetermined distance from the projected visual aspect in the vector space includes: determining a position of the projected visual aspect in the vector space; and determining that the group of projections are within the predetermined distance from the position of the projected visual aspect. 

    18. A non-transitory machine-readable medium storing instruction that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising: receiving a query that includes visual data from a client device; analyzing a visual aspect indicated in the visual . 



Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 19 similar claims 28, and claim 35, the closest art, Swami (US 20150154503) discloses receiving a query that includes visual data from a client device (¶[0017], [ 0080], [0088], [0102] and [0127], Swami, i.e., visual search query); analyzing a visual aspect indicated in the visual data (¶[0033], [0080], [0084], [0088], Swami, i.e., analyzing query-image text), receiving a query that includes visual data from a client device ([0017], [0080], [0088], [0102] and [0127], Swami, i.e., visual search query); analyzing a visual aspect indicated in the visual data ([0033], [0080], [0084], [0088], Swami, i.e., analyzing query-image text relationships and scores); generating one or more symbols that correspond to the analyzed visual aspect ([0082], [0099], [0123], [0124], [0151 1) and determining visual aspects by sharing common characteristics (¶ [0997], i.e., sharing same or similar pictures characteristic) and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Ross (US 20190034694 A1) discloses MODEL-BASED DIGITAL FINGERPRINTING.
2. Chiu et al. (US 20190051056 A1) disclose AUGMENTING REALITY USING SEMANTIC SEGMENTATION.
3. Jarr et al. (US 20180181569 A1) disclose VISUAL CATEGORY REPRESENTATION WITH DIVERSE RANKING.
4. Sommerer et al. (US 20050257400 A1) disclose navigating a resource browser session.
5. Risch et al. (US 20040090472 A1) disclose Multidimensional structured data visualization method and apparatus, text visualization method and apparatus, method and apparatus for visualizing and graphically navigating the world wide web, method and apparatus for visualizing hierarchies.
Points of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 28, 2021